Citation Nr: 0125208	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant's claim of entitlement to disability benefits 
was first denied in an April 1979 determination from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) because the appellant's service did not 
establish him as a veteran for VA purposes.  

This matter is before the Board on appeal from March 2000 and 
subsequent determinations from the VARO that again denied the 
claim because the appellant's service did not establish him 
as a veteran for VA purposes.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA benefits, including a nonservice-connected pension.  
See 38 U.S.C.A. §§ 1110, 1502, 1521 (West 1991 & Supp. 2001).  
The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  Certain service with the 
Philippine Scouts, the Commonwealth Army of the Philippines, 
and guerrilla service is considered to be qualifying service.  
See 38 U.S.C.A. § 107 (West 1991 & Supp. 2001); 38 C.F.R. §§  
3.8, 3.9 (2001).  

The appellant contends that his eligibility for VA benefits 
derives from service in the United States military from 
sometime in 1942 to November 1945.  In support of his claim, 
he submitted a December 1978 application for a nonservice-
connected pension; Commonwealth of the Philippines Army 
records, which allege dates of service; a December 1999 
private medical record; and lay statements from the appellant 
and two hometown friends that allege prisoner of war service.  

Unfortunately, the VA may not accept the appellant's 
documents as proof of service in the United States military 
because the documents were not issued by the service 
department.  The VA may only accept evidence of service 
submitted by a claimant when (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203 (2001).  In this case, the evidence 
submitted by the appellant does not meet the first of these 
requirements.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, as is the case here, the VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203.  The RO requested 
certification from the service department of the appellant's 
records in early 1979 and again in April 1980 and May 2001.  
The appellant's last name, first name, middle name, service 
number, date of birth, and place of birth were provided to 
the service department in the event that his name was a 
common one or that there were minor spelling discrepancies.  
Certified service department records, dated May 1980 and July 
2001, clearly show that this appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces, and the appellant has submitted no new 
information that would warrant additional inquiry to the 
service department.  Moreover, the lay statements and 
December 1999 private medical record, which allege prisoner 
of war service and that the appellant is currently very sick, 
cannot be accepted as proof of service in the United States 
military because the information regarding the character of 
service contained in the documents is not accurate.  See 
38 C.F.R. § 3.203 (2001).  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  

As the law and not the evidence is dispositive on this issue, 
the claim must be denied because of lack of legal 
entitlement.  38 U.S.C.A. §§ 101(2), 107, 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to VA benefits is denied 
because the appellant's service does not establish him as a 
veteran for VA purposes.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

